          Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                    AT BOSTON


                                                     )
MARISA CLOUTIER BRISTOL,                             )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
WOMEN & INFANTS’ FERTILITY CENTER,                   )
WOMEN & INFANTS’ HOSPITAL OF                         )
RHODE ISLAND,                                        )
                                                     )
       Defendants.                                   )


                                 PLAINTIFF’S COMPLAINT

                                         INTRODUCTION

       This case arises out of IVF treatment by the defendants Women & Infants’ Fertility

Center and Women & Infants’ Hospital of Rhode Island (collectively referred to herein as

“Women & Infants’") and the negligence of Women & Infants’ and its agents, servants, and

employees in failing to inform the plaintiff Marisa Cloutier-Bristol and her first husband John

Cloutier, who has since deceased, of the existence of a frozen embryo in Women & Infants’

continuous possession for over 13 years. This tragic mistake prevented Mrs. Cloutier-Bristol,

now 45 years old, from having a child with her husband before he passed away in 2006.

       The defendants also failed to obtain Mrs. Cloutier-Bristol and her deceased husband’s

consent as to what to do with the frozen embryo in the event of his death. Consequently, this

embryo, a potential child for Mrs. Cloutier-Bristol, must remain frozen for eternity. Its

continued existence, and the knowledge of the child she might have had, is a source of constant

emotional distress for Mrs. Cloutier-Bristol.

                                                 1
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 2 of 14



                                         PARTIES

1. The plaintiff Marisa Cloutier-Bristol resides at 108 Division Street, North Attleboro,

   Massachusetts.

2. The defendant Women & Infants’ Fertility Center is a fertility clinic with a principal

   place of business located at 90 Plain Street, Providence, Rhode Island. It is affiliated

   with Women & Infants’ Hospital of Rhode Island.

3. The defendant Women & Infants’ Hospital has a principal place of business at 101

   Dudley Street, Providence Rhode Island and is registered to conduct business in the

   Commonwealth of Massachusetts.

                                      JURISDICTION

4. This Court has personal jurisdiction over the Defendants under G.L. c. 223A, § 3,

   because: (i) the defendants transacted business in Massachusetts in connection with

   soliciting business and patients who reside in Massachusetts; (ii) the defendants caused

   tortious injury to the plaintiff in Massachusetts by acts or omissions in Massachusetts;

   and/or (iii) the defendants caused tortious injury to the plaintiff in Massachusetts by acts

   or omissions outside Massachusetts and each defendant regularly does or solicits business

   in Massachusetts, derives substantial revenue from services rendered in Massachusetts,

   and/or otherwise engages in a persistent course of conduct in Massachusetts.

5. Moreover, the plaintiff has specific jurisdiction pursuant to the Due Process clause of the

   14th Amendment based on the fact that the defendant has requisite minimum contacts

   with, and is registered to do business in, the Commonwealth of Massachusetts and

   thereby purposefully avails itself of the privileges of doing business in Massachusetts.




                                             2
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 3 of 14




                                          FACTS

6. Since approximately 1986, Women & Infants’ has offered in vitro fertilization (IVF)

   among other treatments to assist couples in getting pregnant.

7. IVF is a fertility treatment in which a woman’s egg and a man’s sperm are combined

   outside the woman’s body in vitro (Latin for “in glass”), i.e. in a laboratory petri dish in

   order to achieve fertilization. After growing the fertilized egg (embryo) for several days

   in an incubator, one or several or more embryos can then be placed in a woman’s uterus

   to achieve a pregnancy.

8. If IVF treatment is successful, the embryo will implant in the uterus and result in a

   pregnancy. Any remaining embryos can be cryopreserved (frozen and stored) for future

   use or donated to other couples. IVF can overcome most causes of male and female

   infertility.

9. IVF has a high rate of success because it allows for a controlled interaction of eggs and

   sperm. Approximately 60,000 babies are born per year through the use of IVF or other

   assisted reproductive technologies, according to a report released in 2017 by the U.S.

   Society of Assisted Reproductive Technology (SART).

10. In 2003, the plaintiff Mrs. Cloutier-Bristol (then 30 years old) and her first husband, John

   Cloutier (since deceased), went to Women & Infants’ for IVF treatment.

11. They met with Dr. Kelly Pagidas.

12. Dr. Pagidas agreed that she would not cancel an IVF cycle even if she was able to obtain

   only one egg.

13. They then underwent three IVF cycles between November 2003 and April 2004.


                                             3
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 4 of 14



14. During the third cycle, four embryos were created, three of which were nonviable.

15. One of the embryos they created was frozen by Women & Infants’ in April 2004.

16. Unfortunately, Mrs. Cloutier-Bristol and her husband John were told that all four

   embryos were abnormal and were never informed of the existence of a frozen embryo.

17. There is no documentation confirming that they were ever aware of or agreed to the

   existence or the disposition of any frozen embryos.

18. As a result, unaware of their frozen embryo and another chance at a baby, they decided to

   stop attempting to conceive via IVF.

19. Tragically, Mr. Cloutier died suddenly from a heart attack in 2006 – never learning of

   the opportunity to have another child before he passed away.

20. Three years went by until 2008 when Mrs. Cloutier-Bristol (35 at the time) returned to

   Women & Infants’ with Michael Bristol (her current husband) for IVF treatment.

21. Unfortunately, a limited number of follicles were produced in her ovaries during

   stimulation and treatment was cancelled.

22. Once again, Dr. Pagidas and Women & Infants’ failed to inform her of the existence of

   the cryopreserved egg.

23. Once again, she was not presented with the option of what to do with the egg at that time.

24. The Women & Infants’ file contains a "Frozen Embryo Report" that confirms the facility

   was aware of the frozen embryo at the time Mrs. Cloutier-Bristol returned for fertility

   treatment in 2008-2009.

25. It also contains an email chain between Jeannine Witmyer and Dr. Pagidas which

   indicates that the Women & Infants’ was aware of the frozen embryo. According to an




                                            4
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 5 of 14



   email dated January 22, 2009, Marisa had "not yet decided its destiny yet." Dr. Pagidas

   was to "keep [Mrs. Witmyer] posted" with regard to this frozen embryo.

26. However, neither Mrs. Cloutier-Bristol nor her first or second husband were ever

   informed of the existence of this frozen embryo.

27. There is no documentation of any such discussion or any follow up phone calls to

   determine what she had decided with regard to the remaining frozen embryo.

28. Eight years later, in August, 2017, Mrs. Cloutier-Bristol received a letter at home in

   Massachusetts from Women & Infants’ informing her for the first time that they had a

   frozen embryo on storage.

29. Mrs. Cloutier-Bristol called back that same day, presuming it was sent in error as part of

   a mass mailing. She left a message asking for someone to call her back as soon as

   possible.

30. A woman named “Gina” from Women & Infants’ called her back and confirmed that the

   letter only went out to patients that had frozen embryos. It was not a mass mailing to all

   fertility patients. Gina stated that they had a "new policy" and were no longer storing

   embryos free of charge and only started billing for frozen embryos in 2016.

31. This was untrue. Mrs. Cloutier-Bristol and her second husband Michael signed an

   "Agreement for Freezing Embroys" in 2009 that confirmed that a storage fee would be

   charged after one year. The "Agreement for Freezing Embryos" they signed with Women

   & Infants’ in January 2009 expressly states that they would have options available to

   them after one year from the date of the egg retrieval. The Agreement states in

   paragraph 4:


           The Couple acknowledges and agrees that the frozen embryo(s) will be

                                             5
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 6 of 14



           stored for one (1) year from the date of the egg retrieval from Patient at no charge.

           The Couple understands that the options at the end of this one (1) year storage

           period may include:


                  a. Transferring the embryo(s) back to Patient.


                  b. Attempting to offer them for donation or research.


                  c. Having them removed from storage and discarded.


                  d. Extending the storage at an additional charge of $500 per year.


   The Agreement also states that the embryos may be discarded by the hospital for failure

   to pay the $500 storage fee or to contact the hospital's Cryogenic Coordinator.

   Unfortunately, Women & Infants’ indisputably waited eight years before contacting Mrs.

   Cloutier-Bristol to inform her of the fact that they had another frozen embryo in storage.

   While the Agreement also implies that Mrs. Cloutier-Bristol was to contact the hospital

   before the expiration of one year, this Agreement does not apply to the frozen embryo

   created with John Cloutier in 2004. Moreover, Women & Infants’ efforts in contacting

   her eight years later, in August 2017, prior to discarding the embryo, substantiates that

   they assumed the duty to contact the patient regarding her options, a duty that they

   ignored for many years.

32. This policy was in place for a long time, and Women & Infants’ failure to notify Mrs.

   Cloutier-Bristol was a gross mistake, one that prevented her from having a chance at a

   live-birth pregnancy for 8 years.

33. Mrs. Cloutier-Bristol was shocked and disturbed to learn that there was a frozen embryo

                                             6
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 7 of 14



   and told Gina that she was never aware that she had any frozen embryos. She further

   explained that her first husband had passed away and she would have used any frozen

   embryos had she known she had any. She asked her how many embryos they had of hers,

   which Gina (shockingly) did not know and told her that she would contact the lab and

   call her back with more information.

34. On September 8, 2017, Mrs. Cloutier-Bristol called back because she still had not heard

   back from Gina.

35. On September 13, 2017, Mrs. Cloutier-Bristol called again, because she still had not

   heard back.

36. Finally, on September 14, 2017, Mrs. Cloutier-Bristol spoke with Gina who informed her

   that she had one frozen embryo.

37. Mrs. Cloutier-Bristol expressed how upset she was to find out this information after all

   this time. She told her once again that she had no idea that she ever had any frozen

   embryos. She explained her history of her first husband passing away and that she had

   even come in for a cycle with her new husband and it was never mentioned that she had

   anything frozen at that time. Gina again stated that this was a new policy this year,

   regarding the billing. Gina did not apologize and told her about her options and she also

   stated that she was "not the only person who was shocked to find out" this information.

38. The failure of Women & Infants’ to obtain Mr. and Mrs. Cloutier's written consent with

   regard to what should be done with the frozen embryo is a deviation from the existing

   standards of care and a serious breach of medical ethics.




                                             7
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 8 of 14



39. Specifically, the standard of care in 2003 and 2004 required that the ART facility and the

   physician obtain the couples' informed consent to determine what is to be done with the

   cryopreserved embryo in case of such events as divorce, separation, or death.

40. This is a long-established requirement of the American Society for Reproductive

   Medicine.

41. Additionally, the failure to inform them of the actual existence of the frozen embryo is a

   significant deviation from the standard of care and a breach of medical ethics.

42. It is indisputable that had Mrs. Cloutier-Bristol and her former husband John been

   informed of the existence of this, they would have attempted another pregnancy.

   Therefore, the negligence of Women & Infants’ has deprived her of the opportunity to

   have another child.

43. Unfortunately, Mrs. Cloutier-Bristol cannot now have it transferred because it would

   effectively make John Cloutier, although deceased, a parent without his consent and

   against his will. Therefore, Mrs. Cloutier-Bristol is now prohibited by medical ethics

   from discarding, donating or transferring the embryo. Her only option is that it must be

   cryopreserved for eternity.

44. If the embryo had been transferred, more likely than not it would have resulted in a live

   birth pregnancy based on documentation maintained by Women & Infants’ that confirms

   that the embryo is viable.

45. The viability of this embryo is further supported by the fact that Women & Infants’ kept

   it frozen for 15 years and is currently charging Mrs. Cloutier-Bristol $500 per year to

   store it. It would be unconscionable for them to charge her for the preservation of an

   embryo that is, in fact, not viable.



                                             8
      Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 9 of 14



46. Mrs. Cloutier-Bristol (now 45) is presently tortured with the knowledge that she could

   have had an opportunity for another child before her husband passed away when she was

   only 33 years old. At her current advanced age, she has a much lower chance of

   pregnancy and a much higher risk of miscarriage with implantation.

47. Knowing that a potential child has existed for 13 years, but is now unable to be created,

   causes her unrelenting emotional trauma. Mrs. Cloutier-Bristol is tormented by the

   knowledge that the embryo is still frozen at Women & Infants’ - a constant reminder to

   her of what could have been.

48. Even if she were permitted to have the embryo transferred to her (which medical ethics

   prohibits) Mrs. Cloutier-Bristol would be at a much higher risk due to her advanced

   maternal age.

49. Even if consent of her first husband John can be assumed (which it cannot), and the

   frozen embryo is transferred resulting in a live birth pregnancy, over 13 years have

   transpired from 2004 when the egg was cryopreserved until she was informed of it in

   2017 thereby depriving her of another child for 13 years.

50. Mrs. Cloutier-Bristol never received a call from anyone at the Women & Infants’ about

   this incident to counsel her about her options and the impact it may have on her.

51. At no point was Mrs. Cloutier-Bristol offered the opportunity to speak with one of the

   physicians to counsel her through this dilemma.

52. The defendants have completely failed to appreciate that they had a potential life form in

   their presence and ignored the sensitivity and psychological impact of this tragic mistake

   on their patient.

53. No one ever offered an apology or acknowledged responsibility for their mistake.



                                             9
     Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 10 of 14



                                        COUNT I

                            BREACH OF INFORMED CONSENT

54. The plaintiff incorporates by reference all previous and subsequent paragraphs.

55. The defendants had a duty to disclose to Mrs. Cloutier-Bristol and her husband John

   Bristol in a reasonable manner all significant medical information that they recognized or

   reasonably should have recognized was material to their decision with regard to

   conceiving via IVF and with regard to their decision to cryopreserve any embryos.

56. The defendants and their agents, servants, and employees negligently failed to inform the

   plaintiff and her deceased husband John Cloutier of the alternative of having the frozen

   embryo transferred to the plaintiff to create a possible pregnancy rather than having it

   cryopreserved.

57. The defendants and their agents, servants, and employees also negligently failed to

   inform the plaintiff and her deceased husband John Cloutier of the options with regard to

   the cryopreserved embryo in the event that one of them passed away and to obtain their

   consent as to the disposition of the embryo in the event one of them died while the

   embryo was cryopreserved.

58. Had Mrs. Cloutier-Bristol and John Bristol been informed of this alternative/option, they

   would have chosen to have the embryo transferred to the plaintiff and would not have

   consented to cryopreserving the embryo for 13 years until she became 44 years old.

59. As a result of their failure and breach of informed consent, the defendants and their

   agents, servants, and employees denied Mrs. Cloutier-Bristol and John Bristol material

   information to enable them to make an intelligent choice as to the frozen embryo and

   thereby violated the Plaintiff’s right to self-determination.



                                             10
     Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 11 of 14



60. As a result of their failure and breach of informed consent, the plaintiff was caused to

   suffer the loss of a chance of a child and corresponding severe emotional trauma.

                                        COUNT II

                                 BREACH OF CONTRACT

61. The plaintiff incorporates by reference all previous and subsequent paragraphs.

62. The acts and conduct of the defendants and their agents, servants, and employees here in

   above alleged were in breach of their contractual agreements between them and Mrs.

   Cloutier-Bristol, such that they are liable to Mrs. Cloutier-Bristol for the consequential

   and incidental damages suffered by her as a result of that breach.

                                       COUNT III

                              PROFESSIONAL NEGLIGENCE

63. The plaintiff incorporates by reference all previous and subsequent paragraphs.

64. A relationship of physician/patient existed between the defendants and their agents,

   servants, and employees at all times relevant to the matters complained of herein,

   pursuant to which relationship the defendants and their agents, servants, and employees

   owed Mrs. Cloutier-Bristol a duty of professional care.

65. The acts and conduct of the defendants and their agents, servants, and employees

   constituted professional negligence on the part of both the defendants and their agents,

   servants, and employees in their utter failure to properly inform, consult or otherwise

   treat and obtain the informed consent of Mrs. Cloutier-Bristol and the decedent John

   Cloutier as their patients in connection with cryopreservation of their embryo.




                                             11
         Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 12 of 14



   66. Mrs. Cloutier-Bristol has suffered the damages described hereinabove as the direct and

       proximate result of the professional negligence of the defendants and their agents,

       servants, and employees as aforestated.

                                           COUNT IV

                       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

   67. The plaintiff incorporates by reference all previous and subsequent paragraphs.

   68. The negligent acts, conduct and omissions complained of by the defendants and their

       agents, servants, and employees directly resulted in the infliction of severe emotional

       distress on the part of Mrs. Cloutier-Bristol, which is reflected in physical symptomology

       and which has required, and will continue to require, her medical and psychological

       treatment therefor indefinitely.

                                            COUNT V

                         VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

   69. The plaintiff incorporates by reference all previous and subsequent paragraphs.

   70. The defendants are vicariously liable for the negligence of their agents, servants, and

       employees including but not limited to Dr. Kelly Pagidas, which negligence caused Mrs.

       Cloutier-Bristol’s damages.



   WHEREFORE, The plaintiff Marisa Cloutier-Bristol demands judgment from the Court as

follows that:

       (a)      judgment enter for the plaintiff Mrs. Cloutier-Bristol against the defendants and

their agents, servants, and employees;




                                                 12
         Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 13 of 14



       (b)       damages, including attorneys' fees and costs be awarded to the plaintiff Mrs.

Cloutier-Bristol on all counts in such amounts as shall be determined by the Court after trial; and

       (c)       for such other and further relief as the Court deems just and proper in the

circumstances.



                                            JURY CLAIM

                     THE PLAINTIFF DEMANDS A TRIAL BY JURY AS
                             TO ALL ISSUES SO TRIABLE.


                                               The Plaintiff,

                                               MARISA BRISTOL


                                               By her Attorneys,



                                               /s/ Jeffrey N. Catalano

                                               Jeffrey N. Catalano (BBO #567798)
                                               jcatalano@toddweld.com

                                               Todd & Weld LLP
                                               One Federal Street
                                               Boston, MA 02110
                                               (617) 720-2626
Dated: 01/28/19




                                                  13
           Case 1:19-cv-10179-DJC Document 1 Filed 01/28/19 Page 14 of 14



4817-6324-2880, v. 1




                                         14
